Citation Nr: 1624145	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  12-25 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a right hand disability, to include as secondary to service connected residuals of an injury of the right little finger.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to July 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board issued a decision denying this appeal in July 2014.  In December 2015, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision.  The Board's July 2014 decision also denied an increased rating for residuals of an injury of the right little finger, to include the 4th finger.  The parties to the December 2015 Joint Motion for Remand (JMR) noted that the Veteran was not challenging the denial of the increased rating.  Consequently, the issue is not before the Board.

The Veteran presented testimony at a Board hearing in September 2013.  A transcript of the hearing is associated with the Veteran's claims folder. 

In December 2014 and May 2015 rating decisions, the RO denied entitlement to compensation under 38 U.S.C. 1151 for staph infections of the right and left knees, and denied service connection for a staph infection of the right hand.  The Veteran has submitted notices of disagreement (December 2014 and May 2015) with those determinations.  From a review of the electronic record, the RO has acknowledged the notice of disagreement and it appears they are in the process of responding with a statement of the case.  Under these circumstances, the Board declines to take jurisdiction of this issue pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA examination in February 2011.  The Board noted, in a December 2013 Remand, that "although the examiner in one part of the examination report appears to suggest possible ulnar nerve involvement, no definitive diagnosis was reported."  The Board found that a medical examination was necessary to address the nature of all right hand disorders and any nexus to service or to the service connected right 4th and 5th finger disability.  

Pursuant to the December 2013 remand, the Veteran underwent a VA examination in January 2014.  There was an appearance of conflicting symptoms, and an EMG was ordered.  However, the Veteran cancelled the EMG and did not reschedule it.  In March 2014, the January 2014 VA examiner submitted an addendum to the January 2014 VA examination report.  The examiner rendered an opinion without the benefit of the EMG; and the opinion weighed against the Veteran's claim.  

The Board, in its July 2014 decision, relied on the January 2014 examination report and March 2014 addendum.  The parties to the JMR found that the Board erred in failing to address the favorable nexus opinion and diagnosis from the February 2011 VA examiner.  

The Veteran submitted a correspondence (VBMS, 4/11/16) in which he noted that the purpose of the December 2013 remand was to obtain an examination report that provided "[c]lear diagnoses of all right hand disorders."  He then pointed out that the January 2014 VA examination report and subsequent addendum failed to accomplish this because the examiner determined that an EMG was necessary to "help delineate any pathology;" but then rendered an opinion without the EMG having taken place. 

With regard to his failure to report for the EMG, the Veteran contends that he was initially scheduled (on January 29, 2014) to have the EMG on March 7, 2014 (the earliest possible date).  He contends that on January 30, 2014, the examination was cancelled and that an appointment for January 31, 2014 was available and he was scheduled to attend on that day.  He admitted that he did not attend the EMG but contends that nothing in the claims file indicated that his failure to attend the EMG could have an adverse impact on his claim.    

In its July 2014 decision, the Board noted that the claims file did not contain a copy of the letter notifying the Veteran of the examination.  However, it found that the presumption of regularity in the administrative process applies to adequate notice of VA examinations even if a copy of such notice is not in the claims file.  Consequently, the Board found that the duty to notify the Veteran was satisfied.  

Nonetheless, since the February 2011 examination report was not deemed adequate upon which to render a decision, since the Board remanded the claim in December 2013, and since the January 2014 examiner found that an EMG was necessary to render a complete diagnosis, and since the EMG was never performed, and since the case has already been returned from the CAVC, and since the Veteran appears to be willing to undergo a new examination to include an EMG, the Board finds that a VA examination is warranted to clarify all inconsistencies and inadequacies that remain.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination by an appropriate medical doctor to address the nature of all right hand disorders.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  Specifically, the Board finds that the Veteran should undergo an EMG.  Examination results should be clearly reported.  The examiner is also requested to clearly report any right hand disorders in addition to the 4th and 5th finger disability, and to specifically include the question of any nerve involvement.  Clear diagnoses of all right hand disorders are requested.  

2.  The examiner is requested to respond to the following:
   
   (a) Is it at least as likely as not (a 50% or higher degree of probability) that any diagnosed right hand disorder (to include any nerve involvement) is causally related to service?
   
   (b) Is it at least as likely as not (a 50% or higher degree of probability) that any diagnosed right hand disability (to include any nerve involvement) is proximately due to the Veteran's service connected residuals of an injury of the right little finger'?

   (c) Is it at least as likely as not (a 50% or higher degree of probability) that any diagnosed right hand disorder (to include any nerve involvement) has been aggravated by the Veteran's service connected residuals of an injury of the right little finger?  Aggravation is an increase in severity beyond the natural progress of the disorder.  If aggravation is found, please estimate the baseline level of disability prior to such aggravation.
   
   Detailed reasons for all opinions should be provided

3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  





The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







